Title: From George Washington to Thomas Richardson, 5 July 1784
From: Washington, George
To: Richardson, Thomas



Sir,
Mount Vernon 5th July 1784

This day se’night a letter for you covering Bank Notes for 150 Dollars was lodged in the hands of Mr Watson. Since (that is on Saturday last) I received your favor of the 27th ulto enclosing the cost of four Matrasses £49.10.2—a price which exceeds anything I had the most distant idea of; in a word it is an errant imposition of the workman—and therefore I hope Colo. Biddle will enquire into the matter before the accot is paid. If, notwithstanding, other people pay at these rates, I must submit—tho’ I could have bought in Alexandria as large & as good hair Mattrasses covered with ticking for £3.10., as the one which I have already received from Philada; but this I was unacquainted with until I returned from that place, & then it was too late I thought to countermand my order. Under this cover you will receive one hundred & twenty dollars more, in Bank notes for the use of Colo. Biddle, to whom, as I have not received a letter myself from him, I pray you to mention my sentiments respecting the mattrasses.
You would oblige me by causing one of the inclosed Advertisements to be affixed in George town, Bladensburgh, Fredericktown, Hagers-town, & any other place which you may think proper on the Maryland side of the Potomac—I shall put one of them in the Baltimore paper next week. I am Sir, Yr Most obt Servt

G: Washington

